ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 12/30/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record Puvak, Joshua on March 8, 2022.
Instructions to amend the application were as follows:
Claims 1,  6, 11, 16 to be amended as follows:

1. (Currently Amended) A bone fixture, comprising:
	a self-drilling threaded body configured to be inserted into a recipient’s bone and including a bone removal mechanism, wherein an external screw thread extends from adjacent a proximal end of the self-drilling threaded body to adjacent a distal end of the self-drilling threaded body ; and
	a coupling section attached on a distal end of the coupling section to [[a]] the proximal end of the self-drilling threaded body, wherein the coupling section includes 

6.	(Currently Amended) The bone fixture of claim 1, 
	a groove extending along a surface of the threaded body from a cutting tip to adjacent the coupling section, wherein the groove is transverse to and extends through the external screw thread.

11. (Currently Amended) A bone fixture, comprising:
	a body configured to be screwed into a recipient’s bone, wherein the body comprises an external screw thread that extends from adjacent a proximal end of the body to adjacent a distal end of the body ;
	a coupling section attached on a distal end of the coupling section to [[a]] the proximal end of the body, wherein the coupling section is located entirely proximal relative to the body and includes a connector interface which is configured for attachment to a connector mechanism to be attached to the recipient’s bone on a proximal end of the coupling section; 
		a screw thread extending around the body; and
		a bone removal mechanism configured to form a distally extending hole in the recipient’s bone.  
16. (Currently Amended) The bone fixture of claim 11, 
	a groove extending along a surface of the body from a cutting tip to adjacent the coupling section, wherein the groove is transverse to and extends through the external screw thread.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose or render obvious a bone fixture, comprising: a self-drilling threaded body configured to be inserted into a recipient’s bone and including a bone removal mechanism, wherein an external screw thread extends from adjacent a proximal end of the self-drilling threaded body to adjacent a distal end of the self-drilling threaded body ; and a coupling section attached on a distal end of the coupling section to the proximal end of the self-drilling threaded body, wherein the coupling section includes a connector interface, and wherein the connector interface is located entirely proximal to the threaded body and is configured to couple with a connector mechanism to be attached to the recipient’s bone on a proximal end of the coupling section.
As per independent Claim 11, the prior art of record fails to disclose or render obvious a  bone fixture, comprising: a body configured to be screwed into a recipient’s bone, wherein the body comprises an external screw thread that extends from adjacent a proximal end of the body to adjacent a distal end of the body ; a coupling section attached on a distal end of the coupling section to the proximal end of the body, wherein the coupling section is located entirely proximal relative to the body and includes a connector interface which is configured 
Prior art US 20040044345 A1 to DeMoss, Richard Marshal et al. discloses a self-drilling, self-tapping shallow penetration bone screw utilized to securely affix implant hardware to a bone surface. The bone screw is particularly apt for attaching implantable devices to thin bones including the attachment of implantable hearing aid devices to one of the cranial bones such as the temporal bone. However, DeMoss does not disclose a coupling section attached on a distal end of the coupling section to the proximal end of the self-drilling threaded body, wherein the coupling section includes a connector interface, and wherein the connector interface is located entirely proximal to the threaded body and is configured to couple with a connector mechanism to be attached to the recipient’s bone on a proximal end of the coupling section as recited in claim 1 or a coupling section attached on a distal end of the coupling section to the proximal end of the body, wherein the coupling section is located entirely proximal relative to the body and includes a connector interface which is configured for attachment to a connector mechanism to be attached to the recipient’s bone on a proximal end of the coupling section as recited in claim 11. 
Prior art US 20150320523 A1 to Way; Bryce A. et al. discloses an anchor device that includes at least one screw mechanism which includes a skeletal screw having a threaded portion configured to drill into jaw bone of a patient, a smooth portion configured to sit within gums of the patient, and a proximal portion configured to extend external to the gums. The at least one screw mechanism further includes an attachment mechanism configured to attach to the proximal portion of the skeletal screw. However, Way’s screw has a smooth portion 
Prior art US 20050021036 A1 to Whitmore  R C discloses a self-drilling, self-tapping bone screw includes a body having a head at one end and a tip defining a generally flat cutting edge at an opposite end. A recess is formed in the head for receiving an end of an insertion tool. A dual lead thread extends radially outwardly from the body in a spiral path from the cutting tip towards the head. The dual lead thread pitch is tapered towards the cutting tip, and transitions to a straight thread towards the head. However, Whitmore does not disclose a coupling section attached on a distal end of the coupling section to the proximal end of the self-drilling threaded body, wherein the coupling section includes a connector interface, and wherein the connector interface is located entirely proximal to the threaded body and is configured to couple with a connector mechanism to be attached to the recipient’s bone on a proximal end of the coupling section as recited in claim 1 or a coupling section attached on a distal end of the coupling section to the proximal end of the body, wherein the coupling section is located entirely proximal relative to the body and includes a connector interface which is configured for attachment to a connector mechanism to be attached to the recipient’s bone on a proximal end of the coupling section as recited in claim 11. 
Further, it would not be obvious to combine either DeMoss or Whitmore with Way since in each of DeMoss and Whitmore the screw has an external threaded screw that extends the entire length from distal tip to proximal end of the body with no smooth portions while Way’s screw mechanism mandatorily requires a smooth portion without any external threads configured to sit within gums of the patient which ensures that little irritation is caused to the gums  and/or reduces the probability of infection. In this case, one reference would destroy the functionality of the other reference even when a vice-versa combination of references is considered.
For the foregoing reasons, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent Claim 1 and Claim 11  has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 2-10 which depend upon independent base claim 1, dependent claims 2-10 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claims 12-20 which depend upon independent base claim 11, dependent claims 12-20 are allowable due to their direct/indirect dependency on allowable base claim 11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 
/SUNITA REDDY/Examiner, Art Unit 3791                                                                                                                                                                                                        March 9, 2022